     Case 2:20-cv-00542-JCM-BNW Document 8
                                         7 Filed 04/24/20
                                                 04/22/20 Page 1 of 3




 1     GABRIEL A. MARTINEZ, ESQ.
       Nevada Bar No. 326
 2     DILLON G. COIL, ESQ.
       Nevada Bar No. 11541
 3
       MICHAEL S. MYERS, ESQ.
 4     Nevada Bar No. 1494
       GREENMAN GOLDBERG RABY & MARTINEZ
 5     2770 s. Maryland Pkwy, Suite 100
 6     Las Vegas, NV 89109
       Phone: 702. 384.1616 ~ Fax: 702.384.2990
 7     Email: gmartinez@ggrmlawfirm.com
              dcoil@ggrmlawfirm.com
 8            jpeterson@ggrmlawfirm.com
 9
       Attorneys for Plaintiff
10
                                    UNITED STATES DISTRICT COURT
11
                                         DISTRICT OF NEVADA
12
13      BRIAN MERKER,                                      CASE NO.: 2:20-cv-00542-JCM-BNW
14
                       Plaintiff,
15                                                         STIPULATION AND ORDER FOR
                vs.                                        EXTENSION OF TIME FOR
16
                                                           PLAINTIFF BRIAN MERKER TO FILE
17      STATE FARM MUTUAL AUTOMOBILE                       HIS OPPOSITION TO DEFENDANT
        INSURANCE COMPANY, an entity                       STATE FARM MUTUAL
18      licensed to do business in the State of            AUTOMOBILE INSURANCE
        Nevada; DOES I through V; and ROE                  COMPANY’S MOTION TO DISMISS
19      BUSINESS ENTITIES I through V,                     (FIRST REQUEST)
20      inclusive,

21                     Defendants.

22
            Plaintiff Brian Merker’s Opposition to Defendant State Farm Mutual Automobile Insurance
23
       Company’s Motion to Dismiss was due on April 8, 2020. Defendant’s counsel, Benjamin J.
24
       Carman, Esq. with Carman Cooney Forbush PLLC, agreed to allow Plaintiff to file his response
25
       up to May 6, 2020. With this Court’s approval, the parties hereby agree that the deadline for said
26
       Opposition to Defendant’s Motion to Dismiss shall now be due on May 6, 2020. Plaintiff’s
27
       counsel requests this extension as he have been extremely ill for the past 10-14 days.
28
                                                       1
     Case 2:20-cv-00542-JCM-BNW Document 8
                                         7 Filed 04/24/20
                                                 04/22/20 Page 2 of 3




 1          This stipulation is submitted in good faith and is not interposed for purposes of delay.
 2     This is the first request to extend the deadline for filing Plaintiff Brian Merker’s Opposition to
 3     Defendant State Farm Mutual Automobile Insurance Company’s Motion to Dismiss.
 4          Respectfully submitted,
 5
 6      DATED this 22nd day of April, 2020                  DATED this 22nd day of April, 2020
 7
        GREENMAN, GOLDBERG, RABY &                          CARMAN COONEY FORBUSH PLLC
 8      MARTINEZ
 9
        /s/ Dillon G. Coil                                  /s/ Benjamin J. Carman
10
        GABRIEL A. MARTINEZ, ESQ.                           BENJAMIN J. CARMAN, ESQ
11      Nevada Bar No. 326                                  Nevada Bar No. 12565
        DILLON G. COIL, ESQ.                                SEAN D. COONEY, ESQ.
12
        Nevada Bar No. 11541                                Nevada Bar No. 12945
13      MICHAEL S. MYERS, ESQ.                              4045 Spencer Street, Suite A47
        Nevada Bar No. 1494                                 Las Vegas, Nevada 89119
14      2700 s. Maryland Pkwy, Ste. 100                     Attorneys for Defendant
15      Las Vegas, NV 89109
        Attorneys for Plaintiff
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                        2
     Case 2:20-cv-00542-JCM-BNW Document 8
                                         7 Filed 04/24/20
                                                 04/22/20 Page 3 of 3




 1                                                       Case No.: 2:20-cv-00542-JCM-BNW
                                                         Stipulation and Order for Extension of
 2                                                       time for Plaintiff Brian Merker’s
                                                         Response to Defendant’s Motion
 3
                                                         for Dismiss (First Request)
 4
 5
 6                                           ORDER

 7           Based upon the Stipulation of the Parties hereto, and with good cause appearing
 8     therefor, IT IS HEREBY ORDERED, that the Stipulation to Extend herein above is hereby
 9
       Granted.
10
              DATED: April 24, 2020.
                     this _______ day of April, 2020
11
12
13
14
15                                        _____________________________________________
                                          UNIITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    3
